COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Henry L. Maher v. Cynthia June Maher

Appellate case number:     01-14-00106-CV

Trial court case number: C2011-0263D

Trial court:               433rd District Court of Comal County

        Appellant, Henry J. Maher, has filed in this Court an amended affidavit of inability to pay
costs.1 Appellee, Cynthia June Maher, and Comal County District Clerk, Kathy H. Faulkner,
have filed contests to the affidavit. Accordingly, we abate the appeal and refer the contests to the
trial court for determination pursuant to Texas Rule of Appellate Procedure 20.1. See TEX. R.
APP. P. 20.1(h)(4) (providing that appellate court may refer matter to trial court), 20.1(i)
(providing for trial court hearing); see also Stritzinger v. Wright, No. 03-11-00581-CV, 2012 WL
896164, at *1 (Tex. App.—Austin Mar. 15, 2012, no pet.) (mem. op.) (abating appeal for
determination of contest to affidavit of indigence). The trial court shall set a hearing and give the
parties reasonable notice of the date on which the contests will be heard. See TEX. R. APP. P.
20.1(i)(2)(B), (3).
        The trial court shall make such findings of fact and render such orders as the court deems
appropriate. The trial court clerk is directed to file with the Clerk of this Court a clerk’s record
containing the final judgment, notice of appeal, any amended affidavit of indigence, any
amended or additional contest(s) to the affidavit of indigence, the trial court’s signed order
extending the time for conducting a hearing on the contest (if any), the trial court’s signed
findings and order on the contests to the affidavit of indigence, and any other documents directly
related to the affidavit of indigence. See TEX. R. APP. P. 34.5(c)(1). If the trial court sustains a
contest to appellant’s affidavit and appellant files a motion challenging such order, the court
reporter must promptly file with the Clerk of this Court a reporter’s record of the hearing. See
TEX. R. APP. P. 20.1(j)(1), (3).


1      This appeal was transferred to this Court by order of the Texas Supreme Court pursuant
       to its docket equalization efforts. See Misc. Docket No. 14-0001 (Tex. Jan. 7, 2014); see
       also TEX. GOV’T CODE ANN. § 73.001 (West 2013).

                                                 1
       The trial court clerk and/or court reporter must file the required record with the Clerk of
this Court no later than 45 days from the date of this order.

       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated when the appropriate records on the contests are filed with
this Court.

       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court


Date: February 27, 2014




                                                2